             Case 5:20-cv-01465 Document 1 Filed 12/28/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

LANA VON SCHEELE                                §
                                                §
                                                §
vs.                                             §    CIVIL ACTION NO. ___________
                                                §
ENCOMPASS INSURANCE COMPANY                     §
AND CRAWFORD & COMPANY                          §



                DEFENDANT ENCOMPASS INSURANCE COMPANY’S
               NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant Encompass Insurance Company (“Encompass”) files this Notice of Removal

and Demand for Jury Trial of Cause No. 2020CI22303, styled Lana Von Scheele v. Encompass

Insurance Company and Crawford & Company, currently pending in the 166th District Court,

Bexar County, Texas. Encompass removes the case to the U.S. District Court for the Western

District of Texas, San Antonio Division. As grounds for removal, Encompass states as follows:

                                             I.
                                          OVERVIEW

       1.1     This case involves a dispute over insurance benefits under a Homeowners policy of

insurance issued by Encompass to Plaintiff for alleged water damage to her home on or about

March 31, 2020. (See Plaintiff’s Petition, para. 12). Plaintiff commenced this action, styled Lana

Von Scheele v. Encompass Insurance Company and Crawford & Company, currently pending in

the 166th Judicial District Court, Bexar County, Texas, against Encompass by filing her Plaintiff’s

Original Petition on November 16, 2020 under Cause Number 2020CI22303. In Plaintiff’s

Original Petition, they seek to recover damages from the Defendants in excess of $200,000.00 but




NOTICE OF REMOVAL                                                                          PAGE 1
             Case 5:20-cv-01465 Document 1 Filed 12/28/20 Page 2 of 4




not over $1,000,000.00. (See Plaintiff’s Petition, para. 7) Encompass was served with Plaintiff’s

Original Petition on December 4, 2020.     Therefore, this Notice of Removal is timely filed under

28 U.S.C. § 1446(b). A true and correct copy of all process, pleadings, and the orders served upon

Encompass in the state court action are being filed with this Notice as required by 28 U.S.C. §

1446(a), and are attached hereto as Exhibit “A”.


                                           II.
                                 DIVERSITY JURISDICTION

       2.1     The District Courts of the United States have original jurisdiction over this action

based on complete diversity of citizenship between the parties as contemplated by 28 U.S.C. §

1332(a). The Plaintiff is now, and was at the time the lawsuit was filed, a resident and citizen of

the State of Texas. (See Plaintiff’s Petition, para. 2). Defendant Encompass is an Illinois

Corporation with its principal place of business in Illinois. Additional Defendant in the case is

Crawford & Company (“Crawford”), a foreign insurance company. (See Plaintiff’s Petition, para.

5). Defendant Crawford is a Georgia Corporation with its principal place of business in Georgia.

Crawford filed its answer on December 28, 2020. Accordingly, Encompass is a citizen of the State

of Illinois and Crawford is a citizen of Georgia; therefore, complete diversity exists.

       2.2     There being complete diversity between the Plaintiff and Defendants, this case is

properly removed to the U.S. District Court for the Western District of Texas, San Antonio

Division.

                                           III.
                                      REMOVAL PROPER

       3.1     This Court has original jurisdiction over this case pursuant to 28 U.S.C. §

1332(a)(1) as an action wholly between citizens of different states with the matter in controversy

exceeding the sum or value of $75,000.00, exclusive of interest and costs.



NOTICE OF REMOVAL                                                                          PAGE 2
              Case 5:20-cv-01465 Document 1 Filed 12/28/20 Page 3 of 4




       3.2     Under 28 U.S.C. § 1441(a), the removed action is proper in this Court as the district

and division embracing the place where the state court action is pending.

       3.3     Defendant Encompass, the removing party, conferred with counsel for Defendant

Crawford regarding its consent to removal on December 28, 2020. Defendant Crawford consented

to this removal.

       3.4     Defendant Encompass, the removing party, will promptly give the parties written

notice of the filing of this Notice of Removal as required by 28 U.S.C. § 1446(d). Encompass will

promptly file a copy of this Notice of Removal with the clerk of the 166th District Court, Bexar

County, Texas, where the action is currently pending, also pursuant to 28 U.S.C. § 1446(d).

       3.5.    Defendant Encompass hereby demands a trial by jury.

                                       IV.
                         EXHIBITS ACCOMPANYING REMOVAL

       4.1     In conjunction with filing this Notice of Removal, Defendant Encompass files the

following documents as exhibits:

       Exhibit “A” – Index/Documents filed in the 166th Judicial District Court, Bexar
       County, Texas


       WHEREFORE, PREMISES CONSIDERED, Defendant Encompass Insurance Company,

pursuant to these statutes and in conformance with the requirements set forth in 28 U.S.C. §1446,

removes Cause No. 2020CI22303, styled Lana Von Scheele v. Encompass Insurance Company

and Crawford & Company, currently pending in the 166th District Court, Bexar County, Texas to

this Court on the 28th day of December 2020 for trial and determination.




NOTICE OF REMOVAL                                                                           PAGE 3
             Case 5:20-cv-01465 Document 1 Filed 12/28/20 Page 4 of 4




                                             Respectfully submitted,


                                             STACY | CONDER | ALLEN LLP


                                             /s/David G. Allen
                                             David G. Allen
                                             State Bar No.: 00786972
                                             allen@stacyconder.com
                                             Brian G. Saucier
                                             State Bar No. 24037436
                                             saucier@stacyconder.com

                                             901 Main Street, Suite 6200
                                             Dallas, Texas 75202
                                             (214) 748-5000 Telephone
                                             (214) 748-1421 Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             ENCOMPASS INSURANCE COMPANY


                             CERTIFICATE OF CONFERENCE

      This is to certify that the undersigned conferred with counsel for Defendant Crawford &
Company on December 28, 2020 regarding the removal of this case. Defendant Crawford &
Company’s counsel, Bradley Chambers, Baker Donelson, PC, advised that he consents to this
removal.


                                             /s/ Brian G. Saucier
                                             Brian G. Saucier


                                CERTIFICATE OF SERVICE

       On December 28, 2020 I electronically submitted the foregoing document with the clerk
of court for the U.S. District Court, Western District of Texas, using the electronic case filing
system of the court. I hereby certify that I have served all counsel of record electronically or by
another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                             /s/David G. Allen
                                             David G. Allen




NOTICE OF REMOVAL                                                                          PAGE 4
